DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on December 24, 2019 and January 10, 2020 have been entered.
 Claims 1, 2, 5-8 and 16-20 are currently being examined.

Specification
The amendments to the Abstract filed December 24, 2019, entered January 10, 2020, overcome the objections to the Specification from the October 24, 2019 Office Action.

Claim Rejections - 35 USC § 112
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim now states that the layer consists of 0.01 to 10 wt % carbon nanotubes or carbon black nanoparticles, but the layer also contains silicone polymer in claim 1, so it is unclear what the layer is intended to consist of. In order to further prosecution, the Examiner is interpreting the claimed weight percentage to be the content of the carbon nanotubes or carbon black nanoparticles in the layer.

Claim Rejections - 35 USC § 103
Claims 1, 2, 5 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Slivniak-Zozin (US 2012/0134695) in view of Alexandrovich et al. (US 6,608,641) and Chang et al. (US 2010/0247891).
Regarding claims 1 and 5, Slivniak-Zozin (Paragraphs 5-11) teaches an electrostatic printing apparatus that has photoconductor 28 on which is formed and developed an electrostatic ink image that is transferred to the release layer of an 
Slivniak-Zozin does not teach the material that the drum support is formed from.
Alexandrovich (Paragraph bridging Columns 9 and 10 and claim 11) teaches that preferably the core of an intermediate transfer roller is formed from metal, preferably aluminum.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the support of Slivniak-Zozin from metal, since Alexandrovich teaches this as a preferable material for forming the support of an intermediate transfer member.
Slivniak-Zozin, using a metal support as taught by Alexandrovich, teaches adding carbon black, not carbon nanotubes to the release layer. 
Chang (Paragraphs 6-20) teaches that adding about 0.1 to about 5 weight percent of carbon nanotubes to the surface layer of an intermediate transfer belt instead of adding carbon black provides conductivity for the layer and allows for a homogenous dispersion of the filler and does not cause deterioration of the physical properties of the layer that would be caused by the inclusion of the carbon black.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use carbon nanotubes in the amount of Chang in 
Regarding claim 2, Chang (Paragraph 55-56) teaches that the nanotubes can be single-walled or multi-walled and have a diameter of about 0.5 to 200 nm, for example about 1 to 10 nm.
Regarding claim 16, Slivniak-Zozin (Paragraph 14) teaches that the fabric layer can have a thickness of about 200 microns.
Regarding claims 17 and 18, the rubber layers can be a nitrile rubber compressible layer (Paragraph 15) and a conforming acrylic elastomer (rubber) layer with a Shore A hardness of less than about 65 (Paragraph 20).
Regarding claim 19, top layer 58 can be a layer formed from the same material as the compressible layer 56 (Paragraph 16). The materials include a rubber material (Paragraph 15) and a conductive material such as carbon black or metal fibers (Paragraph 19).
Regarding claim 20, given that top layer 58 is formed of rubber it would be to some degree compressible. As stated above, it can be a rubber material that includes carbon black or metal fibers. Conducting layer 60 is optional (Paragraph 19). As shown in Figure 2, with layer 60 not present, layers 58 and conforming layer 62 would be in direct contact. 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Slivniak-Zozin (US 2012/0134695) in view of Alexandrovich et al. (US 6,608,641) and Chang et al. (US 2010/0247891) as applied to claim 1 above, and further in view of Soira et al. (WO 2013/060377 A1).
Regarding claims 6-8, as stated above, Slivniak-Zozin, using a metal support as taught by Alexandrovich and carbon nanotubes as taught by Chang, teaches an electrostatic printing apparatus that meets the limitations of claim 1. Slivniak-Zozin (Paragraphs 23 and 25) teaches using crosslinked silicone rubber to form the release layer and teaches underlying priming layers (Paragraph 21). 
Slivniak-Zozin does not teach a specific silicone rubber to use.
Soira (Paragraph 26) teaches a specific silicone release formulation that provides excellent adhesion to the underlying substrate (Paragraph 29) when used in combination with primer layers (Paragraphs 23 and 24). The silicone polymer of Soira can be as claimed (Paragraph 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the crosslinked silicone of Soira, as the silicone release layer material of Slivniak-Zozin, in order to have a specific silicone release formulation that provides excellent adhesion to the underlying substrate.

Claims 1, 2, 5 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Slivniak-Zozin (US 2012/0134695) in view of Alexandrovich et al. (US 6,608,641) and Kelly et al. (US 2015/0210065).

Slivniak-Zozin does not teach the material that the drum support is formed from.
Alexandrovich (Paragraph bridging Columns 9 and 10 and claim 11) teaches that preferably the core of an intermediate transfer roller is formed from metal, preferably aluminum.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the support of Slivniak-Zozin from metal, since Alexandrovich teaches this as a preferable material for forming the support of an intermediate transfer member.
Slivniak-Zozin, using a metal support as taught by Alexandrovich, does not teach adding carbon nanotubes to the release layer. 
Kelly (Abstract) teaches a surface layer of a transfer member comprising an elastomeric matrix with 1 to 10 weight percent of carbon nanotubes dispersed therein. The matrix can be a silicone rubber (Paragraph 43) and the additives improve the wetting and release properties of the release layer (Paragph 48). 

Regarding claim 2, Kelly (Paragraph 47) teaches that the nanotubes have a diameter of from about 1 to about 20 nm. Given that they are tubes, the walls of the tubes would be either single or multi walled. 
Regarding claim 16, Slivniak-Zozin (Paragraph 14) teaches that the fabric layer can have a thickness of about 200 microns.
Regarding claims 17 and 18, the rubber layers can be a nitrile rubber compressible layer (Paragraph 15) and a conforming acrylic elastomer (rubber) layer with a Shore A hardness of less than about 65 (Paragraph 20).
Regarding claim 19, top layer 58 can be a layer formed from the same material as the compressible layer 56 (Paragraph 16). The materials include a rubber material (Paragraph 15) and a conductive material such as carbon black or metal fibers (Paragraph 19).
. 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Slivniak-Zozin (US 2012/0134695) in view of Alexandrovich et al. (US 6,608,641) and Kelly et al. (US 2015/0210065) as applied to claim 1 above, and further in view of Soira et al. (WO 2013/060377 A1).
Regarding claims 6-8, as stated above, Slivniak-Zozin, using a metal support as taught by Alexandrovich and carbon nanotubes as taught by Kelly, teaches an electrostatic printing apparatus that meets the limitations of claim 1. Slivniak-Zozin (Paragraphs 23 and 25) teaches using crosslinked silicone rubber to form the release layer and teaches underlying priming layers (Paragraph 21). 
Slivniak-Zozin does not teach a specific silicone rubber to use.
Soira (Paragraph 26) teaches a specific silicone release formulation that provides excellent adhesion to the underlying substrate (Paragraph 29) when used in combination with primer layers (Paragraphs 23 and 24). The silicone polymer of Soira can be as claimed (Paragraph 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the crosslinked silicone of Soira, as the .

Response to Arguments
Applicant's arguments filed December 24, 2019 have been fully considered but they are not persuasive. 
Applicants argue that the copper particles of Kelly et al. (US 2015/0210065) are excluded from the amended claim language for the outer release layer, since this layer must consist of a base polymer matrix and the specific carbon nanotube or carbon black additive. However, given that the silicone polymer that forms the base polymer matrix can also contain materials other than the polymer (see for example claim 6 that also contains a cross-linking catalyst, which would not be a part of the polymer), the copper particles can be considered to be a part of the base polymer matrix, since these copper particles would be mixed with the polymer in the matrix that surrounds and has dispersed therein the carbon nanotubes.
Further, a new rejection is set forth using the Chang et al. (US 2010/0247891) reference in place of the Kelly reference. 
Applicants’ request for rejoinder is noted. However, since no claims are currently deemed allowable, rejoinder will not be considered at this time. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        



February 11, 2021